          UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

JULIAN R. BLACKSHEAR,

                Plaintiff,
v.                                 Case No. 19-CV-299-JPS

CO THURSTON, CO DELAGARZA,
CO HERON, SGT FRITCH, SGT.                      ORDER
LARRIS, SGT. CLONE, SGT. MOLLIS,
SGT. MCCLAIN, LT. AMIN, CPT.
SMITUS, CPT. GIERMOTH, CPT.
WELGAND, LT. LAUDERVILLE,
BROWN, JESSICA STUDINSKI,
DEBOLD, DR. KOZMIN, DR. LAGAN,
DR. KREMBS, HSU MANAGER
FRAISER, HSU MANAGER VASQUEZ,
DR. SPOTTS, CO THOMAS, NURSE
CHRIS, MS. BELL, MS. FARCA, K.
MARKS, PRC, CAPTAIN R. MILLER,
RECORDS SUPERVISOR, BUSINESS
OFFICE SUPERVISOR, T. SERRANO,
STEPHANIE HOVE, WELLS,
ALDANNA, WARDEN KEMPER, MS.
ROBINSON, MS. ETTINGER, CO
LEWIS, CO MARKS, SGT. DREMEL,
SGT. NICHOLAS, SGT. UNIT, LT.
BURNS, CPT. TRITT, CPT. WESTRA,
SECURITY DIRECTOR MEL, YANA
PUISN, CAPTAIN BAUER, D.
WEBSTER, DUFRANE, SSD
DIRECTOR, C. SCHWARK, WORK
COMMITTEE, BRETT HELMER, and
JOHN and JANE DOES,

                Defendants.
       Plaintiff Julian R. Blackshear, a prisoner proceeding pro se, filed a

complaint in the above-captioned action along with a request to proceed in

forma pauperis. (Docket #1 and #2). The Court assessed an initial partial filing

fee (“IPFF”) of $2.97 and ordered that it be paid on or before April 26, 2019.

(Docket #6). On April 26, 2019, the Court received two motions from

Plaintiff, one seeking permission to use funds from his release account to

satisfy the IPFF and another seeking an extension of his deadline to pay the

IPFF. (Docket #8 and #10).

       “A release account is a restricted account maintained by the

Wisconsin Department of Corrections to be used upon the prisoner’s

release from custody upon completion of his sentence.” Wilson v. Anderson,

Case No. 14-C-798, 2014 WL 3671878 at *3 (E.D. Wis. July 23, 2014) (citing

Wis. Admin. Code § DOC 309.466). Given the purpose of the release

account, federal courts do not deem it prudent to focus on that account as

the source of funds to satisfy the full filing fee payment requirements. Smith

v. Huibregtse, 151 F. Supp. 2d 1040, 1042 (E.D. Wis. 2001). As the Seventh

Circuit has instructed, “like any other civil litigant, [a prisoner] must decide

which of [his] legal actions is important enough to fund,” Lindell v.

McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003); thus, if a prisoner concludes

that “the limitations on his funds prevent him from prosecuting [a] case

with the full vigor he wishes to prosecute it, he is free to choose to dismiss

it voluntarily and bring it at a later date.” Williams v. Berge, No. 02-CV-10,

2002 WL 32350026, at *8 (W.D. Wis. Apr. 30, 2002).

       Nonetheless, the Court will permit Plaintiff to use funds from his

release account solely for the purpose of paying the IPFF. The Court will

not permit Plaintiff to tap into his release account for the entirety of his

filing fee or other litigation costs. The Court will also grant Plaintiff a short


                                  Page 2 of 3
extension of his deadline to pay the IPFF. Within ten days of the entry of

this Order, Plaintiff shall ensure that the IPFF of $2.97 is paid to the Clerk

of the Court.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for an extension of time to

pay the initial partial filing fee (Docket #8) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to use his release

account funds to pay the initial partial filing fee (Docket #10) be and the

same is hereby GRANTED;

       IT IS FURTHER ORDERED that the Secretary of the Wisconsin

Department of Corrections or his designee shall release $2.97 from

Plaintiff’s release account for payment of the initial partial filing fee;

       IT IS FURTHER ORDERED that Plaintiff’s deadline to pay the

initial partial filing fee be and the same is hereby EXTENDED to ten days

after the entry of this Order; and

       IT IS FURTHER ORDERED that copies of this Order be sent to the

officer in charge of the agency where Plaintiff is confined.

       Dated at Milwaukee, Wisconsin, this 6th day of May, 2019.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




                                  Page 3 of 3
